Order entered March 31, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01431-CV

                  TOWN OF HIGHLAND PARK, Appellant

                                       V.

   TIFFANY RENEE MCCULLERS, INDIVIDUALLY AND FOR THE
                   BENEFIT OF CALVIN
  MARCUS MCCULLERS AND CALVIN BENNETT MCCULLERS AND
                 ANF OF C.J., MINOR, AND
              SONYA HOSKINS, ET AL., Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-08709

                                    ORDER

      Before the Court is appellant’s March 27, 2020 unopposed motion for an

extension of time to file appellant’s opening brief. We GRANT the motion and

ORDER appellant’s opening brief to be filed on or before April 13, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE